Citation Nr: 1511417	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-40 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for arthritis.

2.  Entitlement to an initial compensable disability rating for bilateral pes planus with bilateral plantar fasciitis. 

3.  Entitlement to an initial compensable disability rating for a left hamstring strain, Muscle Group XIII. 

4.  Entitlement to an increased compensable disability rating for residuals of a right ankle sprain for the period prior to August 16, 2013, and 10 percent therefrom. 

5.  Entitlement to service connection for a sleep disorder (other than sleep problems associated with an adjustment disorder), to include as secondary to service-connected chondromalacia of the knees and residuals of a right ankle sprain, to included medications prescribed therefor. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from March 1996 to March 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO, in part, granted service connection for bilateral pes planus with bilateral plantar fasciitis and left hamstring strain; each disability was awarded an initial noncompensable disability rating, effective May 14, 2009 and October 26, 2009, respectively--the dates VA received the Veteran's original claims for compensation for these disabilities.  The RO also continued a noncompensable disability rating assigned to the service-connected residuals of a right ankle sprain.  Finally, the RO denied service connection for arthritis and sleep disorder.  The Veteran appealed this rating action to the Board. 

By an October 2013 rating action, the RO awarded a 20 percent disability rating for the service-connected residuals of a right ankle sprain, effective from August 16, 2013--the date of a VA examination report reflecting an increase in severity of this disability.  Because the increase to 20 percent for the service-connected right ankle disability does not represent the maximum ratings available, the increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the increased rating issue with respect to this disability as reflected on the title page.

In December 2014, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA (VVA) electronic claims file. 
Regarding the claim for service connection for a sleep disorder, a VA physician concluded that the Veteran had sleeping problems that were associated with his service-connected adjustment disorder.  (See March and April 2010 VA Mental Disorders examination report and addendum, respectively).  Thus, consideration of the claim for service connection for a sleep disorder does not include consideration of sleeping problems associated with the service-connected adjustment disorder.

In addition to VVA, the Board has reviewed the Veteran's electronic record in the Veterans Benefits Management System (VBMS). 

The issues of entitlement to service connection for a low back disorder, to include as secondary to the service-connected bilateral pes planus with bilateral plantar fasciitis, and whether new and material evidence has been received to reopen a previously denied claim for service connection for a left ankle disability have been raised by the record in VA Forms 9 and 21-526(b), Veteran's Supplemental Claim, dated in October and December 2014, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a sleep disorder (other than sleeping problems associated with an adjustment disorder) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  At his December 2014 Board hearing, the Veteran withdrew his appeal for service connection for arthritis.

2.  For the entire appeal period, the Veteran's service-connected bilateral pes planus with bilateral plantar fasciitis has been manifested by complaints of chronic pain and objective evidence of marked subtalar joint pronation of both feet with collapse of the entire longitudinal arch that has not been improved with custom inserts, splints, medication, and injections such that surgery has been recommended.  

3.  For the entire appeal period, the service-connected left hamstring strain is manifested by complaints of moderate pain, fatigue and cramping and evidence of involvement of Muscle Group XIII, with no objective evidence of functional impairment, impaired muscle function, muscle hernia, penetrating or non-penetrating muscle injury, impaired muscle substance, or retained foreign bodies.

4.  For the entire appeal period, the Veteran's right ankle disability has been productive of functional loss due to pain and stiffness; however, even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that he does not have marked limitation of motion of left ankle motion or x-ray evidence of arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for arthritis are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  For the entire appeal period, the criteria for an initial 50 percent rating, for bilateral pes planus with bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.71a,  Diagnostic Code 5276 (2014).

3.  For the entire appeal period, the criteria for an initial compensable disability evaluation for the service-connected left hamstring strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.55, 4.56, 4.73 DC 5313 (2014).

4.  For the period prior to August 16, 2013, the criteria for an increased 10 percent rating, but no higher, for a right ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5271 (2014).

5.  For the period from August 16, 2013, the criteria for a rating in excess of 10 percent for a right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter--Appeal Dismissed

At his December 2014 Board hearing, the Veteran withdrew his appeal for service connection for arthritis.  As the Veteran withdrew his appeal with respect to this issue during his testimony before the Board, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed.  38 U.S.C.A. § 7105 (West 2014).

II. Duties to Notify and Assist

Before addressing the merits of the issues on appeal decided on the merits herein, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

 Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.

The Board notes that the Veteran is challenging, in part, the initial noncompensable disability ratings following the grants of service connection for his bilateral pes planus with bilateral plantar fasciitis and left hamstring strain.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the initial evaluation claims decided herein. 

Regarding the Veteran's increased rating claim for residuals of a right ankle sprain, the RO notified the Veteran of the evidence that was necessary to substantiate this claim and his and VA's respective duties for obtaining evidence in a September 2009 letter.  This letter predated the initial adjudication by the RO in April 2010.  Nothing more was required. 

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service VA and private medical records have uploaded to his VBMS and VVA electronic claims files.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the record.  The Board notes that the undersigned held the record open for 30 days to allow the Veteran to submit additional treatment records from his treating podiatrist, Dr. N. (mistakenly identified during the hearing as outstanding VA treatment records) in support of his claim of entitlement to an initial (compensable) disability rating for service-connected bilateral pes planus with bilateral plantar fasciitis.   The Veteran did not submit any further records from Dr. N. within 30 days of the close of the hearing.  Thus, the Board will proceed with appellate review of the above-cited in the analysis below. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in connection with his initial and increased rating claims decided below, most recently, in August 2013.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the August 2013 VA examination reports are predicated on a reading of pertinent medical records and provide findings relevant to the applicable rating criteria for rating the service-connected bilateral pes planus with bilateral plantar fasciitis, left hamstring strain and residuals of a right ankle sprain. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the initial and increased rating issues decided below has been met.  See 38 C.F.R. § 3.159(c)(4). 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits Analysis

The Veteran seeks initial compensable ratings for his service-connected bilateral pes planus with bilateral plantar fasciitis and left hamstring strain.  He also seeks an increased compensable disability rating for residuals of a right ankle sprain prior to August 16, 2013 and 10 percent therefrom.  After a brief discussion of the general laws and regulations pertaining to initial and increased rating claims, the Board will address each disability separately in its analysis below. 

Initial and Increased Rating-general laws and regulations

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002). 

VA must assess the level of disability from the date of initial application for service connection, such as the case with the Veteran's claims for initial compensable disability ratings for his service-connected bilateral pes planus with bilateral plantar fasciitis and left hamstring strain, and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim, such as the claim for an increased compensable disability rating prior to August 16, 2013 and 10 percent therefrom for the service-connected residuals of a right ankle sprain, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

Orthopedic Rating-criteria

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).
i) Bilateral Pes Planus with Bilateral Plantar Fasciitis

The Veteran maintains that his bilateral pes planus with bilateral plantar fasciitis is more severely disabling than that reflected by the currently assigned initial noncompensable disability rating due to such symptoms as severe pain, tenderness with walking and activities without relief from inserts, injections and medication.  He contends that his private podiatrist has recommended surgery to alleviate his bilateral foot and heel pain.  (Transcript (T.) at pages (pgs.) 11-13). 

By the appealed April 2010 rating action, the RO awarded service connection for bilateral pes planus with bilateral plantar fasciitis and assigned an initial noncompensable disability rating under Diagnostic Code 5276, the diagnostic code used to evaluate acquired flat foot.  

Under Diagnostic Code 5276, a 10 percent evaluation is for application for pes planus when there is moderate disability evidenced by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet bilaterally or unilaterally.  A 30 percent evaluation is for application when there is severe bilateral disability evidenced by marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is for application when there is pronounced bilateral disability evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  A zero evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

The RO based its award for bilateral pes planus with bilateral plantar fasciitis in the appealed rating action on service treatment records reflecting that the Veteran had received treatment for this disability.  The RO also based its award on a February 2010 VA foot examination report.  At that examination, the Veteran complained of having had chronic plantar fasciitis since military service, especially pain in the heels and along the plantar surface of the metatarsal heads.  The VA examiner noted that the Veteran had received treatment for "significant pes planus" and that he had used foot orthotics that ameliorated some of his symptoms, but that he still experienced plantar pain.  The Veteran did not use corrective shoes.  An examination of the Veteran's feet revealed a complete loss of the longitudinal and transverse plantar arch.  There was bipedal pes planus which was noted for the angulation of the Achilles tendon in relationship to the feet at 10 degrees. The toes were in normal alignment and there was no pain in extension and flexion of the great toe or any of the other toes.  The shoe-wear was normal and symmetrical.  There were no calluses or unusual occurrences of the plantar aspect of the feet. There was no pain with range of motion of the feet or with repetitive motion times three (3).  There was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance, or coordination.  (See February 2010 VA foot examination report). 

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board will resolve all reasonable doubt in the Veteran's favor, and award a 50 percent rating, but no higher, for the bilateral pes planus with bilateral plantar fasciitis under DC 5276.  The above-cited VA examination report, as well as a January 2012 report, prepared by T. H., M. D., an August 2013 VA foot examination report and March 2014 report, prepared by his treating podiatrist, T. N., collectively reflect that the Veteran had continued to seek treatment for sharp and aching right and left foot pain that was aggravated by activity and standing, was unrelieved with orthotics, injections and medication and prompted surgery as an option.  Dr. T. N. noted that the Veteran had marked subtalar joint pronation of both feet with a collapse of the longitudinal arch.  Although the evidence does not reflect characteristic callosities, criteria necessary for a 30 percent disabling rating under Diagnostic Code 5276, the Veteran's overall symptomatology for his service-connected bilateral pes planus with bilateral plantar fasciitis more closely approximates the criteria for a 50 percent rating for the duration of the appeal period.  The Board notes that 50 percent is the maximum schedular benefit under Diagnostic Code 5276. 38 C.F.R. § 4.71a. 



ii) Left Hamstring Strain 

The Veteran maintains that his left hamstring strain is more severely disabling than that reflected by the currently assigned initial noncompensable disability rating due to such symptoms as fatigue and discomfort.  (T. at page (pg.) 10). 

By the appealed April 2010 rating action, the RO awarded service connection for left hamstring strain and assigned an initial noncompensable disability rating under Diagnostic Code 5313, the diagnostic code used to evaluate Muscle Group (MG) XIII.  Under DC 5313, zero, 10, 30, and 40 percent ratings will be assigned for slight, moderate, moderately severe and severe impairment of MG XIII, respectively.  See 38 C.F.R. § 4.73, MG XIII 5313.  A zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

The RO based its award of service connection for a left hamstring strain in the appealed April 2010 rating action on service treatment records reflecting that the Veteran had received treatment for this disability.  The RO also based its award on a February 2010 VA examination report.  Upon physical evaluation of the Veteran in February 2010, the VA examiner noted that there was no entry or exit wounds or penetration of any muscle group.  The VA examiner noted that the muscle group injured in the Veteran's left hamstring was MG XIII.  There was no evidence of any tissue loss, scar formation or muscle function.  The Veteran had 5/5 hamstring strength.  The examiner indicated that no other joints were affected.  The VA examiner entered a diagnosis of chronic left hamstring strain with cramping, MG XIII. 

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board finds that the preponderance of the evidence of record is against an initial compensable disability rating for the service-connected left hamstring strain.  In this case, an August 2013 VA Muscle examination report and March 2014 report, prepared by T. H., M, D. reflect that the left hamstring strain is manifested by no more than slight impairment.  The left hamstring strain is manifested by cramping and moderate pain with activity, such as running and intermittent calf cramping and pain.  There is no objective evidence of functional impairment or impaired muscle function.  There is no atrophy or any cardinal signs of muscle disability.  Muscle strength has been 5/5 throughout the appeal period (except for the Veteran's right and left knees and right ankle).  The August 2013 VA examiner indicated that the Veteran's muscle disability did not impact his ability to work or his muscle substance or function.  Overall, the competent and credible evidence shows that the left hamstring strain is a simple injury, without debridement or infection.  There was healing with good functional results and no cardinal signs or symptoms.  There are no retained metallic bodies. There is no evidence of impaired tonus, impairment of function, atrophy, or fascial defect at the February 2010 or August 2013 VA examinations or upon evaluation by Dr. T. H. in March 2014.  Thus, the Board finds that the left hamstring strain more closely approximates slight muscle disability under 38 C.F.R. § 4.56(d) and Diagnostic Code 5313.

iii) Right Ankle Sprain

The Veteran contends that his residuals of a right ankle sprain are more severely disabling than that reflected by the currently assigned noncompensable and 10 percent disability ratings assigned for the prescribed periods on appeal due to stiffness, loss of motion, and pain that is unrelieved with medication and ice.  (T. at pgs. 16-18).  

The RO has evaluated the Veteran's residuals of a right ankle sprain as noncompensably disabling prior to August 16, 2013 and 10 percent therefrom under DC 5271, the code used to evaluate limited motion of the ankle.  Under that code, limitation of motion of the ankle warrants a 10 percent evaluation if it is moderate or a 20 percent evaluation if it is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271 and Plate II.  A zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

After reviewing all of the clinical evidence of record and subjective complaints, the Board will resolve all reasonable doubt in the Veteran's favor, and award a 10 percent rating, but no higher, for the residuals of a right ankle sprain under DC 5271 for the period prior to August 16, 2013.  In reaching the foregoing, the Board finds that an October 2010 report, prepared by T. H., M. D., VA examination reports, dated in February 2010 and August 2013, and VA treatment reports, dated from 2011 to 2013, reflect that the Veteran had complained of chronic right ankle pain and stiffness, which was unrelieved with medication and increased with activity ( e.g., walking).  Despite these complaints, the Veteran demonstrated plantar flexion and dorsiflexion to 45 and 20 degrees, respectively, upon VA examinations in February 2010 and August 2013, which is normal.  38 C.F.R. § 4.71, Plate II.  Thus, the preponderance of the evidence shows that even considering his pain and corresponding functional impairment, including during flare-ups, he does not have disability approximating marked limitation of motion of the right ankle.  Consequently, a 10 percent rating for the Veteran's painful motion is warranted for the right ankle for the period prior to August 16, 2013, but a rating in excess of 10 percent is denied both prior to and from this date.  Marked limitation of ankle motion, necessary for the assignment of a 20 percent evaluation under DC 5271 has not been shown or approximated.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).

An additional rating for the Veteran's residuals of a right ankle sprain is not warranted under any other diagnostic code.  For example, the Veteran has not been found to have right ankle arthritis.  X-ray interpretations of the right ankle, dated in February 2010 and August 2013, were normal.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  Likewise, he has not been found to have ankylosis of the right ankle, as indicated by his full range of plantar flexion and dorsiflexion in February 2010 and August 2013, or of the subastragalar or tarsal joint.  38 C.F.R. § 4.71a, DCs 5270, 5272.  The Veteran has not been found to have os calcis or astragalus malunion or to have undergone an astragalectomy.  Thus, 38 C.F.R. § 4.71a , DCs 5273 and 5274, respectively, are not for consideration. 

IV. Hart and Fenderson Considerations

 For all the foregoing reasons, the Board finds that aside from the 50 and 10 percent disability rating assigned to the service-connected bilateral pes planus with bilateral plantar fasciitis and right ankle disability for the entire appeal period, there is no basis for staged ratings for these disabilities or the left hamstring strain.  Hart and Fenderson, supra.  Rather, the above-cited symptomatology associated with these service-connected disabilities is essentially consistent throughout the appeal period and is fully contemplated by the assigned 50 and 10 percent and noncompensable disability ratings, respectively. 

V.  Total rating based on unemployability due to service-connected disability (TDIU) Consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record shows that the Veteran is employed full-time; thus, the issue of entitlement to TDIU has not been raised. 

VI. Extraschedular Consideration

In evaluating the Veteran's initial and increased rating claims for his service-connected bilateral pes planus with bilateral plantar fasciitis, left hamstring strain and right ankle disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral pes planus with bilateral plant fasciitis, left hamstring strain and right ankle sprain are inadequate. A comparison between the level of severity and symptomatology of these disabilities, with the established criteria found in the rating schedule, shows that the rating criteria reasonably describe these disabilities, as discussed in the preceding analysis.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that that the Veteran has required any hospitalization for the above-cited disabilities.  There is no persuasive evidence in the record to indicate that these disabilities would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings. In this regard, the Veteran has remained employed full-time during the entire appeal period. 

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Further, 38 C.F.R. § 4.1 (2014) specifically sets out that "[g]generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein. What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected bilateral pes planus with bilateral plantar fasciitis, left hamstring strain and right ankle sprain have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disabilities contemplated in the Schedule impractical or inadequate. Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

The claim for service connection for arthritis is dismissed. 

For the entire appeal period, a 50 percent rating for bilateral flat feet with bilateral plantar fasciitis is granted, subject to controlling regulations applicable to the payment of monetary benefits. 

An initial compensable rating for a left hamstring strain is denied. 

For the period prior to August 16, 2013, a 10 percent rating, but no higher, for residuals of residuals of right ankle sprain is granted, subject to controlling regulations applicable to the payment of monetary benefits.

For the period from August 16, 2013, a rating in excess of 10 percent for residuals of right ankle sprain is denied.



REMAND

The Veteran seeks service connection for a sleep disorder (other than sleeping problems associated with his service-connected adjustment disorder).  He claims that his sleep disorder had its onset during active duty and that he has continued to have sleeping problem since discharge.  (T. at pg. 5).  In the alternative, he has maintained that his sleep disorder is secondary to pain and medications associated with his service-connected bilateral knee and right ankle disabilities.  (See April 2010 hypertension examination report and mental disorders addendum.)

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a)

Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b) and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b) (2014). 

Here, the RO, addressed direct and secondary service connection in a September 2010 statement of the case.  (See September 2010 Statement of the Case, at pg. 29).

In an April 2010 opinion, a VA examiner diagnosed the Veteran with insomnia, but then concluded that there was no evidence of a primary sleep disorder diagnosis.  The VA examiner opined that medications prescribed for the Veteran's joint pain caused by his service-connected knee and ankle disorders (i.e., Aleve, Etodolac and Diclofenac) could have occasional side effects, such as an upset stomach, ulcers, anemia, rare kidney disturbance, liver damage and/or headaches, and that these side effects would disappear if the medications were stopped.  The VA examiner determined that it was unlikely that the medications that the Veteran took for his joint pain would cause (italics added for emphasis) a sleep disorder.  (See April 2010 VA hypertension examination report).  

The Board finds that the above-cited VA opinion is inadequate in evaluating the Veteran's claim for service connection for a sleep disorder because it essentially discussed whether or not the Veteran's insomnia was causally related to medications prescribed for the his service-connected knees and right ankle disabilities.  The April 2010 VA examiner did not provide a medical opinion as to whether or not the Veteran's insomnia and been caused by pain (italics added for emphasis) from his Veteran's service-connected chondromalacia of the right and left knees and residuals of a right ankle sprain, or whether it had been aggravated by (italics added for emphasis) (i.e., permanently worsened) by medications prescribed for these service-connected disabilities.  In addition, the April 2010 VA examiner did not provide an opinion on the direct service connection component of the Veteran's claim for service connection for a sleep disorder.  The Board finds this omission detrimental to evaluating the Veteran's claim in view of the fact that he reported having had frequent trouble sleeping on his October 1999 Report of Medical History and Report of Medical Assessment.  Thus, a remand is necessary to afford the Veteran a VA examination with an opinion that addresses the direct and secondary components of his claim for service connection for a sleep disorder (other than sleeping problems associated with the service-connected adjustment disorder), to include as secondary to the service-connected bilateral knee and right ankle disabilities, to include medications prescribed therefor.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate specialist in order to ascertain the nature and likely etiology of any currently present sleep disorder (other than sleeping problems associated with the service-connected adjustment disorder).  The Veteran's electronic claims file must be provided to the examiner for review of pertinent documents therein.  In the examination report, the examiner must indicate that such a review was conducted.  The examiner should elicit from the Veteran and record a complete clinical history referable to his sleeping problems.
   
The examiner should provide opinions with respect to the following questions: 
   
(i) Is it at least as likely as not (50 percent or greater likelihood) that any currently present sleep disorder is etiologically related to, or had its onset during, his period of active military service?  The VA examiner is specifically directed to comment on the Veteran's October 1999 Report of Medical History and Report of Medical Assessment reflecting that he had complained of having trouble sleeping.
 
(ii) Is it at least as likely as not (50 percent or greater likelihood) that any currently present sleep disorder has been caused or aggravated by (permanently worsened beyond the natural progress of the disorder) by pain from the service-connected right and left knee and/or right ankle disabilities. 

(iii) Is it at least as likely as not (50 percent or greater likelihood) that any currently present sleep disorder has been aggravated by (permanently increased in severity beyond the natural progress of the disorder) by medications prescribed for the service-connected right and left knee and/or right ankle disabilities.

(iv) If it is determined that the Veteran's sleep disorder has been aggravated (permanently worsened) by pain from the service-connected right and left knee disabilities and residuals of a right ankle sprain and/or medications prescribed therefor, the VA examiner should identify the baseline level of the sleep disorder and the degree of disability due to aggravation.

In formulating the foregoing opinions, the VA examiner is requested to review the other medical opinions of record; specifically, an April 2010 VA examiner's opinion that it was unlikely that medications prescribed for the Veteran's bilateral knee and right ankle disabilities would cause (italics added for emphasis) a sleep disorder. 

If the examiner cannot provide his or her requested opinion without resort to speculation, he or she should state why that is the case and what evidence, if any, is necessary to provide an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After completion of the above and any additional development deemed necessary, the RO must readjudicate the issue of entitlement to service connection for a sleep disorder.  If this claim is denied, the RO will issue a Supplemental Statement of the Case to the Veteran and his representative and provide them with an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


